          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 1 of 23




VENABLE LLP
Marcella Ballard
1270 Avenue of the Americas
New York, NY 10020                                                          . ,~ ~~ ,~~.~.~
Tel: 212.218.2100
Fax: 212.218.2200
                                                                                A. ~~',.1~U
                                                                         ~_, ~~ te
mballard(c~venable.com

Angel A. Garganta(pro hac vice pending)
                                                                           ~~          ~      .o_
VENABLE LLP
101 California Street Ste. 3800
San Francisco, CA 94111
aQarganta~venable.com
                                                       _~~
Nicholas M. DePalma(*pro hac vice pending)             _
VENABLE LLP
$010 Towers Crescent Drive                                                        ~                       ~
Tysons, VA 22182
ndenalma a.venable.coin


IN THE U1~TITED STATES DIS~'RICT COURT                                                              ,~~
FOR THE SOUTHERN DISTRICT OF NEW YORK


 DANONE,US,LLC,

                              Plaintiff,                     Civil Action No.

         v.                                                  COMPLAIl~T

  CHOBANI,LLC,                                               JU1~Y TRIAL DEMANDED

                              Defendant.


        Plaintiff Danone US,LLC,formerly known as the Dannon Company, Inc.("Dannon or

Plaintiff'), by and through its attorneys, for its Complaint against Defendant Chobani, LLC

("Chobani"), alleges as follows:




                                               1
            Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 2 of 23




                                 NATURE OF THE ACTION

       1.      This is an action for false advertising under Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), and corresponding state law.

       2.      Dannon and Chobani are competitors in the yogurt market. Within the yogurt

market there are different segments. The segment at issue in this lawsuit is the kids' yogurt

market which is a lucrative and grouting portion of the overall yogurt category. In the kids'

segment, Dannon is the unquestionable market leader.

       3.      Dannon's DanimalsOO Smoothies products are the leading kids' brand in

smoothies/milkshakes, often referred to as drinkable yogurts.

       4.      Knowing all of this, beginning in or around November 29, 2018 and continuing to

the present day; Chobani commenced a national advertising and marketing campaign which

inundated consumers with false advertising concerning a brand new kids' yogurt line called

"ChobaniOR   Gimmies"(the "Products" OT "G11111111eS"~, which contains various products,

including Milkshakes("Gimmies Milkshakes"), the subject of this suit.

       5.      From the inception of its campaign, and continuing through today, Chobani has

falsely advertised its kids' yogut~t products by blatantly understating its own sugar content and

falsely overstating DanimalsOO Smoothies' sugar content per serving.

       6.      Specifically, Chobani has:

               a. falsely advertised that Gimmies Milkshakes contain "33%less sugar than

                   leading kids' drinkable yogut~t," where DanimalsOO Smoothies are clearly the

                   product to which Chobani refers as the "leading kids' drinkable yogurt," when

                   in truth all but one of the Gimmies Milkshakes contain the same amount of

                   sugar(9g) per serving as DanimalsOO Smoothies;


                                                 7
             Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 3 of 23




                b. falsely advertised that Gimmies Milkshakes contain 8g of sugar per 4 ounces,

                    when in truth all but one contain 9g of sugar per 4 ounces; and

                c. falsely advertised that DanimalsOO Smoothies have a 4 oz. serving size (and

                    thus 12g of sugar) when in truth DanirnalsOO Smoothies come in a 3.1 oz.

                    bottle serving size (and thus 9g of sugarthe same amount per serving as

                    Gimmies Milkshakes).

        7.      Chobani is falsely promoting its Gimmies products in a manner that is harmful to

 consumers who need truthful information about the sugar content in kids' yogurt and dairy

 products.

        8.      Chobani's false advertising is harming Dannon because consumers are buying

 Chobani's products based on the false promise that they contain "33%less sugar" per serving

~han DanimalsOO Sinoo~hies.
'

        9.      Chobani's false advertising is earning it profits at the expense of both consumers

 and Dannon, which is likely to suffer deterioration of the goodwill associated with its products.

         10.    Immediately upon learning of Chobani's false and harmful advertising campaign,

 Dannon began looking for the Products in the market. It was not until this week that Dannon was

 able to locate the Products. Dannon has therefore moved as expeditiously as possible to prevent

 this false advertising.

       ,11.      Chobani has mispresented the sugar content of its own Products and

 misrepresented the sugar content of Dannon's products all in an effoY~t to capture a share of the

 kids' yogurt market that it has been Linable to capture lawfully.

         12.     Chobani's actions are consistent with its documenlced history oftargeting Dannon

 with unlawful false advertising in violation of the Lanham Act.



                                                  3
          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 4 of 23




       13.    Only two years ago, in Chobani, LLC v. The Dannon Company, Inc., 157 F. Supp.

3d 190(N.D.N.Y. 2016), Judge Hurd of the Northern District of New York entered a preliminary

injunction enjoining Chobani from engaging in false advertising through Chobani's literally

false "Simply 100" yogurt campaign, finding that Chobani falsely depicted Dannon products as

having chlorine added to them, when they did not.

       14.     Chobani's history oftargeting Dannon with literally false claims about its

products and the sensitivity of consumers to the sugar content in kids' products makes the

imposition ofimmediate injunctive relief necessary here.

       15.     Accordingly, Dannon is entitled to judgment that Chobani is liable for false

advertising under the Lanham Act and related state law.

       16.     Dannon is entitled to, among other things, an award of temporary, preliminary

and permanent injunctive relief, including an order directing Chobani to remove from retail

outlets all false packaging and point-of-purchase materials, take down its website pages

containing the false claims, halt any other use in any other medium, and to correct the deception

that has been caused in the market by Chobani's massive false advertising campaign. Dannon is

also entitled to an award of substantial damages.

                                           PARTIES

        17.     Dannon is a Delaware limited liability company with an address and principal

place of business at 1 Maple Avenue, White Plains, NY 10605. Dannon manufactures, sells, and

distributes dairy products, including but not limited to, DanimalsOR Smoothies.

        18.    Chobani is a Delaware limited liability company with an address and principal

place of business at 147 State Highway 320, Norwich; NY 13815. Chobani manufactures, sells,

and distributes dairy products, including yogurt.
           Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 5 of 23




                                  JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction over Dannon's claims under 15 U.S.C.

§ 1121 and 28 U.S.C. §§ 1331 and 1338, pursuant to principles of supplemental jurisdiction.

       20.      This Court has personal jurisdiction over Chobani because it is a Delaware LLC

that continuously and systematically transacts business in New York, and because Chobani has

falsely advertised and sold its Gimmies product to consumers in New York and in this judicial

district. Personal jurisdiction is also proper because Chobani has committed tortious acts in New

York, in this judicial district, and Dannon's claims arise out of Chobani's tortious acts. Chobani

also has contacts in New York and this judicial district sufficient to permit the exercise of

personal jurisdiction, including Chobani's distribution and sale of the Gimmies Milkshakes just

this week in the Herald Square location of Target located at 112 W. 34t1i Street New York, NY.

        21.     Venue likewise is proper in this judicial district under 28 U.S.C. § 1391. Chobani

is subject to personal jurisdiction in this judicial district, and a substantial pal-t of the events

giving rise to the claims in this action occui-~ed in this judicial district, including harm to Dannon

and consumers.

                                                FACTS

        The Parties and Products

        22.     Dannon and Chobani are competitors.

        23.     Dannon and Chobani both sell yogurt and dairy products.

        24.     Dannon markets its successful kids' drinkable dairy product DanimalsOO

smoothies, with a colorful and fun monkey character named "Bongo" that is present on all

DanimalsOO products.


                                                     _~
          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 6 of 23




       25.     Dannon's DanimalsOR Smoothies are available in 3.1 oz. bottle servings,

containing 9g of sugar per serving and are available in various flavors including the "Strawberry

ExplosionOO "depicted below, among others.

       26.     Below is a DanimalsOO Smoothie pack and a single 3.1 oz. bottle Smoothie.




                                                                    .  .~
                                                                 ~;,K.    .
                                                                   '~`



                                                                ~~          ~L   ~~.
                                                                 .
                                                                     ~'~:
                                                                 ~~'                ~
                                                                                 7~ .




       27.     Dannon's DanimalsOO Smoothies are the leading kids' brand in

smoothies/milkshakes, which are often reffered to as drinkable yogurts.

       28.     Chobani is also a manufacturer of dairy products and is also located in New York.

       29.     Recently, Chobani has promoted and advertised the expansion of its business into

yogurt products targeting kids, including kids' yogurt, and kids' drinkable yogurt under the

Chobani Gimmies brand. Chobani markets its kids' yogurt products as Gimmies and refers to

there as "yogurt milkshakes."

       30.     Chobani Gimmies Milkshakes are available in three flavors: Bizzy Buzzy

Strawbei-~y; Cookies &Cream Crush; and Chillin' Mint Chocolate.

       31.     Chobani's Gimmies Milkshakes are available in 4 oz. bottle servings, containing

9g of sugar per serving in the Bizzy Buzzy Strawberry, and Cookies &Cream Crush flavors.
          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 7 of 23




       Chobani's False Advertising of the Products

       32.      Starting around November 29th, and before the actual (days-old) launch of the

Products for sale in retail locations, Chobani has, in direct violation ofthe Lanham Act and its

own guide to marketing to childrenl,falsely advertised its Products as having less sugar than in

fact they do.

       33.      Chobani has also misrepresented the sugar content of DanimalsOO Smoothies in an

effort to actively tarnish and capture market share from the leading brand.

       34.      When it launched its nationwide false and deceptive advertising campaign, in an

attempt to increase its market share in the relevant kids' market, Chobani made the literally false

statements described herein, and abandoned its own supposed "perspective" on marketing to

children which states in pertinent part that Chobani shall "not mislead...parents...about any

qualities of[their] products or benefits of consuming [their] products."

       35.      Chobani has expressly stated that it intends to "disrupt" the yogurt industry with

its false advertising in connection with its Chobani Giintnies—falsely asserting that Chobani

Gimmies are an alternative to sugary, artificially flavored yogurt snacks for lcids.2

       36.      There are three distinct literally false claims made on the Product packaging and

in the false advertising campaign.




1 Available on Chobani's website, www.chobani.com through the following URL:
httUs://assets.ctfassets.net/3s6ohrza3ily/QCgzpFXE4guoicISaCi4k/OOaOaafbc38749773cada8db4
e69f3c9/Chobani Perspective on Marketing to Children FINAL.pdf(last visited Dec. 12,
2018).

2 See Laura Stampler, Cl~obani ~`ays Its New Pf~oducts —Which af~e ~`imila~° to Existing Ones —
Will "Disj°upt" the kid's Yoguj°t Maj°ket, FORTUNE ~NOV. 30, 201 ~), available at
http://far~tune.com/2018/1 1/30/chobani-gimmies-kids-yogurt/(last visited Dec. 12, 2018).
                                                 7
          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 8 of 23




        37.    The first false claim,"The False 33%Less Sugar Claim" falsely states that the

 Giinmies Milkshakes contain 33%less sugar than the "leading kids drinkable yogurt"

(DanimalsOO ~inoothies), when they do not.

                               Gimmies Milkshake Packaging:
                                                                                        ~...~-
                                                                                                             ~~~~~
                                                                                                                 "t --. `:
                                                                                                                        -
                                                                                                              '~
                                                                                                                          _""'w           ~-



                                                                          ~"                 4 d ~           -
                                                                                                                 s
                                                   ~r~r,~                                                                 '. ~ ~'
                                              3~p~ ~eSs SuC'p'R~ .


                                                  ~~~K~~
                                              ter
                                              . ,.-,~-~~-                               ,~.




                                                    --   _ ..
                                                                _- -- ~
                                                                    ~     H   .,   ~.
                                                                                                       -
                                                                                                      - i.                ~ ~nr



                                     1~
                                                                    •~ 7:T'~ T~ ~►

                                                         Mr+~FlcjaL
                                      ~           33 % [egy ~~A~~
                                      ~                                                                                               ~



                                                    ~~,~~~~~RRy                                        ~
                                                                        ~u+~st~•xcs
                                              .
                                             ~
                                                                                                                                    :~ ~_ ~~
                                                  15~~IgkllB l~Nl~i~l~flR[Sl~H,~ii!~c-ti                                  '~,,

                                                                x                          "`~.~.~.                  'z                        ~
                                                                                                                                               :~




                                                     0
Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 9 of 23




                                                     z_              rum             ~__~~~~iV                                             ~               ..

                                                '                                                                                  x~~~                         ,




                                                                                                                                                           i
                                                                                          ~                    _

                                                                                                                                          ~~ _

                                                                                --   ,                 A



                                                                                                                                                   J `\

                                                                                                                       ~~




                                               '-,
                                            i3~r-         t_„~.-.   :Ste' S "     p~6
                                                                                              T . .'       ~                             t N I~cC~ v       ~
                                                          ~~
                                                                                                                                                       •i~~S'




               ''' ~       .                    _                                    ..
               .1~!(ft7~?<v ltYVrXNta~                     ~~            E/"r~'                                    *~'-.1~J.011Yr~s)d.
                                                                         nrs~~
               .art ~~ar tsM~oiMnK r1vN.i                 ~                                                         p~ MFiitl"i116
.._.~-:.'.•'     x~rad+S rsuii w.ert                         tc Esl'st[[a'~C?             o~~,


                                                                                  ~ ~t~~
                                                              .
~~~~ 1~~~1~r~~r~~                                         ~~M1 N ~~~~~`I'~'~r1~~'11~1~~~~




                                    RaCK



                                                                    ~~~i
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 10 of 23




                    Gimmies Milkshake Depiction on Chobani Website:




                                                                                                  xy -            r
                                                                                                         .
                                               •
                                               '                                       ~
                                                                                           ,~~,   Q~.~



                                                                              _                              ~u




                                                          ~CReaM                  .`   *!         ~_ r`gyp
                                                          ~ruSN                                      ~~.
                                                            Y06onT
                                                              MiLRS~``~   -




       3S.    The second false claim,"The False 8g Sugar Claim," falsely states that

Gimmies Milkshakes contain 8g sugar per 4 ounces, when in fact, two of the three flavors of

Gimmies Milkshakes do not.

Footnotes Beneath Nutrition Facts Panel of Gimmies' Milkshake Coolies ~ c~~°~am Crush
                         and Suzy Buzzy Strawberry Flavors




                                              10
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 11 of 23




                 Footnote on Chobani's Website Relating to Gimmies Milkshakes


             *~h~~ t~r~ l~acli~q ~Ci~~' ~~rink~~d~ ~~r~~urt. G~~c~~ni~-~ ~imn~Q~$'k' C~~ilks~i~~:e~: ~g G•u~ar; ~ea~~ng




       39.        The third false claim,"The False Danimals0 Serving size Claim," falsely states

that the leading kids' drinkable yogurt(which clearly refers to DanilnalsOO smoothies), has a 4 oz

serving size (and thus 12g of sugar) when DanimalsOO smoothies do not come in a 4 oz serving

size and 12g of sugar are not in a single serving size of DanimalsOO Smoothies. In other words,

Chobani's claim is false because this 4 oz. product does not exist and has never existed.

Footnotes Beneath I\Tutrition Facts Panel of Gimmies' Milkshake Cookies &Cream Crush
                           and Bizzy Buzzy Strawberry Flavors




                  Footnote on Chobani's Website Relating to Gimmies IVlilkshakes


             {ih~~~ ~~ l~adir~~ 6~id~ ~r~r~~kaltl~ y~o~ui-t.        ~' ~it ~ ~►.~           ~'          ~ y~ac~ar; b~~~~r~g
                                   ~:~~~` drin[~.~E~re ~~~oc~urt: 1~~ s~u~~r per L ~I ~z s~e~,~~inr~.



       (i)         The False 33%Less Sugar Claim

       40.         Chobani has misrepresented the sugar content for two of the three flavors of the

Product: Bizzy fuzzy Strawberry and Cookies &Cream Crush, falsely stating that they contain

33%less sugar than the leading kids' drinkable yogurt.

        41.        DanimalsOO Smoothies are clearly the products to which Chobani falsely refers as

"the leading kids' drinkable yogurt" and are the basis for Chobani's comparative advertisement.

                                                                   11
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 12 of 23




       42.     Gimmies Milkshakes do not contain 33%less sugar per servinbin fact, Bizzy

Buzzy Strawberry and Cookies &Cream Crush contain the same amount of sugar per one bottle

serving as DanimalsOO Smoothies.

       43.     Chobani manufactures the False 33%Less Sugar Claim from its other two false

claims. It claims that these two flavors of Gimmies Milkshakes have 8g sugar per 4 ounces,

when they have 9g. And it claims that Danimals0 Smoothies have 12g sugar per 4 ounces,

when no such Danimals0 Smoothies serving size exists. Only if both ofthese claims were true,

could Gimrnies Milkshakes have 33%less sugar than the "leading kids' drinkable yogurt." As

shown below, neither is true. Because both are false, Chobani's math does not work, and its

33%less sugar claim is also literally false.

       44.     This falsity is underscored by hard-to-read and self-contradictory infor~rnation in

mouse type on the back ofthe Gimmies Milkshake package. Below is the nutritional information

for Cookies &Cream Crush:




                                                12
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 13 of 23




       45.      Chobani lists 9g of sugar (the same amount in a serving of DanimalsOO

Smoothies), in the Nutrition Facts for the Gimmies Cookies &Cream Crush and Bizzy Buzzy

Strawbe~-~y. But below, on the same panel, Chobani falsely states next to an asterisk that the

Products have "avg. 8g sugar" and the "leading brand"(referring to DanirnalsOO) has "avg. 12g

sugar per 4 fl oz serving," even though no such DanimalsOR serving exists. Both statements are

literally false, and thus, so is the False 33%Less Sugar Claim derived from them.

       4b.,;.   inobani makes the False 33% Lesemaios Sugar claim on one iJimmies

Milkshakes packaging (front of Product package and top of package), as well as on the Gimmies

Milkshake website.

       47.      Chobani also makes False 33%Less Sugar Claim for the Gimmies Milkshakes in

various advertisements and promotions on social media platfol-ms, such as Instagram and

YouTube, as well as in mass emailing to consumers.

                  Chobani Instagram Posts Regarding Gimmies Milkshakes:

                                                                         chobani ~•~ • fc,i?~vr



                                                               cliobani Ft's a bird! IYs a ,lane! Lt's Chobani
                                                               Giinmies, our brand new yogurts for kids! Our

                                                               milkshake is unstoppable, strav~-poppable,
                                                               and made ~~th 33°1a less sugar#.

                                                               :t

                                                               *Than the leading kids' drinkabieyogutt.
                                                               Chobani~~ GimmiesT" Milkshakes:8g sugar,
                                                               leading kids' drinkable yoyurt:l2g sugar per 4
                                                               fl oz serving.


                                                                rosco.official Yummyl
                                                                mehmet20uniu ~L
                                                                cmykgold w
                                                               cmykgold Great work as usuai! ~chobani in
                                                               louse design team[



                                                                1,423 views



                                                                Log in ::~ ~i~..e or ~,~n~~seni.            •••




                                                l~
              Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 14 of 23




                                                                    choba~ii Make some noise for Chobani
                                                                    Gimmies, our brand new yogurts far kids!
                                                                    Cookies ~ Cream Crush disrupts your
                                                                    regularly scheduled programming to bring




                                                                    talycampos G~+~
                                                                    tt~~inspr Congtats on helping our children
                                                                    staff healthy(
                                                                    tiff4437 @IilchucE:59I bet the girls would
                                                                    love all these new flavors

                                                                    ~J ~ u
                                                                    3,463 views
                                                                       ~___._a

                                                                    Log in c ~ ~. -,~c~,r~~:neri.




                                 Chobani YouTube Post Regarding the Product:


                                                 _ ..---
     QYouTube                                  search                                                            ~t




  .
  :       -                                                     x                                                     ~`

{nircducing Chobani Gimmies yogurt for kids!




                                                           14
           Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 15 of 23




       48.     A true and coY7ect copy of a mass email to consumers sent by Chobani on

December 13, 2018 with the subject line "Introducing our NEW kids' yogurt!" is attached as

Exhibit A. The email advertises Chobani's Gimmies Milkshake products, among others, and

includes the False 33%Less Sugar Claim, as depicted below.




                                                        ~~      ~~~~~~




                                                   ~ ,aa~;.:~ t~a-~~~~~.


               *~imr~~i3~~~s T~ab~~:~a ~u~ar. ~~ or~it~in: l~adin~ Ici~d~' ~r~o~urttu~~~: ~~ su~a~r. ~.5~
               pr~~t:~ir ~a~r ~.~a~~~~,rin~. ~irrirali~s~'~•' rti~ii~;~h~~i~~s: o~ ~~agar, ~g pr~tUin; I~~~in~ i~~i~~'
                ~drin~:abl~ ~,r~~~rt: ~~€~ sugar,3~ protein p~.r ~ fl ~~ s~r~a~~n~. ~in~r~iL~.~r~ fiTIITtCtI: o~
                        ~r~at~in; f~~din~ ki~s~ ~ra~~.irt~v~rith r~i:~-in:~.: ~~ pr~t~ein p~r~~~ ~~r~in~.                .


       49.     The Product packaging, website, social media posts, and mass email are literally

false because the Product does not confain 33%less sugar than DanimalsOO Smoothies, the

leading kids' drinkable product.

      (ii)     The False 8g Sugar Claim

       50.     As explained above, Chobani has falsely stated in packaging, advertising, on its

website, throughout social media, and in a mass email for the Bizzy Buzzy Strawbel7y and

Cookies & Crealn Crush Giinmies Milkshake flavors that they have 8g of sugar per 4 oz.

serving.



                                                                 15
          Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 16 of 23




                  Footnote on Chobani's Website Relating to Gimmies Milkshakes


              ~Th~~ t~~ IFadir~g f~i~~ drink~~l~ ~~r~gur~. ~~c~~~ni~~ f~~mn~P~~'~' t~~il~sh~l~es: ~~ :~~~aE; 'e~dcn~
                                    ksd~` drink~f~~e y~ogu      g s~.~g~r r~~r  ~z ~~~~~ng.



        51.        The Bizzy Buzzy Strawberry and Cookies and Cream Crush do not have 8g of

sugar per 4 oz. serving. They have 9g of sugar peg serving according to their own nutrition facts

panels, as shown below.

        Chobani Gimmies Bizzy fuzzy Strawberry Ietutrition Panel From Packaging:




        Chobani Gianmies Coolies &Cream Crush 1oTutrition Panel From Packaging:




(True and cot-~ect photographs of the Nutritional Facts from Chobani Gimmies Cookies &Cream

 Crush Nutrition Panel and Bizzy Buzzy Strawberry Nutrition Panel are attached as Exhibit B).

        52.        The claim that the Sizzy Buzzy Strawbei-~y and Cookies &Cream Crush flavors

 contain 8g of sugar per serving is thus literally false.

       (iii) The False DanimalsOO Serving Claim

        53.        Chobani has targeted DanimalsOR Smoothies in its reference to "the leading kids'

 drinkable yogurt."



                                                               16
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 17 of 23




       54.       Chobani has falsely stated that the "leading kids drinkable yogurt" i.e.,

DanimalsOR Smoothies, has 12g of sugar per 4 oz. serving on its website, and product packaging,

as shown below.

                        Chobani Gimmies Cookies &Cream Crush Webpage:




      Xkhu~-~ t~~ I~~~~i~~c~ ~~c~~' ~rin~ak~[~ ~~a~~rt. ~~i~k~~nit~~ ~in~r~~~~~ ~r:~ ({,~9i1~~~~~~s: ;~~ ~r~~~~; t~a~pnc~.
                                ~.cr~~' r~~in[~~~C~ ~~~~~~t: ~~g ~u~~~ ~~~r ~ ~I ~x~ ~►~~~j~~~.



                        Chobani Gimmies Bizzy Buzzy Strawberry Webpa~e:




      3~i~~~a~ tea I~~~lir~~ ~id~' ~~ink~~t~ y~~c~urt. ~~~h~3~Rl~ ~1n1T7 u~~ ?r.~ C~~iifC~~~~k~s: ~~~ ~~a~a~-; ~~:~~~~n~
                                ~~~~~` ~~in~~k~~~ y~~~uc~t: 1~~ suer ~~r ~ fl ~~ ~~~~,~~3r~~..



       55.       Dannon's DanimalsOO smoothies is the market leader and is thus the "leading

kid's drinkable yogurt" referenced in Chobani's claim.

       56.       As explained above, Danimals0 Smoothies are not available in a 4 oz. serving,

and therefore a Danimals0 serving never contains 12g of sugar.

       57.       Thus, Chobani's statement that the leading kids' drinkable yogurt, referencing

DanimalsOR smoothies, contains 12g of sugar per 4 oz. serving is literally false because a bottle

serving of DanimalsOO Smoothies is never, and has never been, 4 oz.




                                                             17
           Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 18 of 23




         Irreparable Harm Caused by Chobani's False Advertising

         58.   The false claims are designed to influence parents' purchasing decision to choose

the Gimmies product over DanimalsOO Smoothies.

         59.   Indeed, Chobani has stated that its purpose for releasing its Gimmies product line

was "to brealc th[e] cycle" of kids having to choose "either junk food that parents don't want

their kids to eat or food that's designed for adults that kids don't want to eat." Chobani thus

acknowledges that advertising claims relating to the amount of sugar in foods marketed to

children are material and affects consumer purchasing decisions.3

         60.   As shown in the screenshots below, taken from Chobani's social media pages,

consumers of kids' drinkable dairy products are likely to view the Chobani Giinmies Products as

healthier based on Chobani's materially false statements.


                                                                                             choUani :1 • Ful(n~,,~


                                                                                   chobani M2ke some noise for Chobani                    ~
                                                                                   Gimmies, our brand netiv yogu►~~s for kids!
                                                                                   Cookies &Cream Gush disrupts your
                                                                                   regularly scheduled programming to bring

                                                                     ~             yogu►t sniJkshake thaYs made with 33l~ less
                                                                                   sugar*.
                                              +':r.                                F




                                                                                   k
                                                                             r-:
                                          ~                                        *Than the leading kids' drinkable yogurt.
                                                                                   Chobani~ Gimmies71~' Milkshakes: 8g sugar,
                                                                                   reading kids' drinkable yogurt:l2g sugar
                                                      ` ,                          per 4 fi oz serving.


                                                      --~-' - -          ~         hviflspr Cong~ats an helping our children
                                                                                   stay healthy!!
                                                                                   tiff4437 Cwlilcnuc~59 F bet the girls ~nrould          ~
                                                                                   rove all these ne~v flavors
                                          f~ '',
                                                                                   C~QU                                            l.-~
                                   ~..~`.-.,                r~ ~-~                 3,463 views
                                                            Y.                         ..
     r




                                                                                   Log in ~~.~ ~i'<.~ r,r c=~3~i~r+~~<s.           ...




3 Available at https://www.prnewswire.com/news-releases/chobani-reima Ines-food-for-you-
kids-food-with-new-chobani-~;ilnmies-300757525.html (last visited Dec. 12, 2018).
                                                             18
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 19 of 23




       61.     Chobani's false advertising has damaged (and unless it is enjoined, will continue

to damage)the goodwill associated with the DanimalsOO brand, as consumers are being deceived

into believing that a competing product has an attractive feature, namely, less sugar per single

bottle serving, than DanimalsOO Smoothies.

       62.     Chobani's false advertising campaign comes at a critical time for DanimalsOO

Smoothies sales, immediately prior to the January second back-to-school period after the

holidays when consumers of kids' drinkable yogurt products are in the market. This is the

biggest season for DanimalsOO because families return back to their routines, children return to

school, and start building their habits. This is a critical consumer recruitment period and a critical

sales period. Accordingly, Chobani's false claims will irreparably haz-m and injure Dannon's

ability to recruit new customers and retain existing customers during this time.

                                     FIRST CLAIM FOR RELIEF

                                     False Advertising
                         Lanham Act Section 43(a), 15 U.S.C. § 1125(a)

        ~3,    Plµ;ntiff rPr~Patc   anr~ in~nrr~nt•atP.c   tl~tP fnt~Pbnina a11PDatinn~ in Path   ~Tl(~ PVPY'V



paragraph as though fully set forth herein.

       64.      Chobani's false and misleading statements constitute false advertising in violation

of Section 43(a) ofthe Lanham Act, 15 U.S.C. § 1125(a).

       65.      Chobani has disseminated the false and misleading statements to the public

through commercial advertising and promotion, and thus caused them to enter interstate

commerce.

        66.     Chobani's false and misleading statements of fact concerning the characteristics,

performance and sugar content ofthe Gimmies Milkshakes as compared to DanimalsOO

Smoothies, are material, and are likely to continue to influence consumers' purchasing decisions.

                                                       19
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 20 of 23




       67.      The Gimmies Milkshakes directly compete with Dannon's DanimalsOO Smoothies

in the relevant market, and Chobani's false advertising claims have actually deceived or have a

tendency to deceive a substantial number of consumers in that market.

       68.      Chobani's false and misleading advertising has caused and continues to cause

it7eparable injury to the public and to Dannon's business, goodwill and reputation, and Dannon

has no adequate remedy at law. Upon information and belief, Chobani's actions will continue if

not enjoined.

       69.      As a direct and proximate result of Chobani's false and misleading advertising,

Dannon has incurred damages in an amount to be proven at trial. Such damages include, among

other things, lost sales, harm to Dannon's business reputation and goodwill, lost profits and harm

to the value and goodwill associated with the DanimalsOO brand.

       70.      Chobani knew, or by exercise of reasonable care should have known,that the

above-described advertising claims are false and/or misleading, and are likely to deceive the

public. Accordingly, Chobani's actions were willful, making this an exceptional case within the

meaning of 15 U.S.C. § 1117.

                                SECOND CLAIM FOR RELIEF

                             Violation of 1~1.'Y. Gen. Bus. Law § 349

       71.      Plaintiff repeats and incoz-porates the foregoing allegations in each and every

paragraph as though fully set forth herein.

       72.      Chobani's false and deceptive adve~~tising contains materially misleading

statements offact that concet-n the ingredients, characteristics and sugar content of the Chobani

Products and DanimalsOO Smoothies,.




                                                 20
         Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 21 of 23




       73.     Chobani's false and misleading statements offact may deceive consumers who

are careful about the sugar content in products they give to their kids. Chobani's false and

misleading statements thus threaten injury to the public and consumers of these products.

       74.     As a direct and proximate result of Chobani's wrongful acts, Dannon has been

injured and incui7ed damages in an amount to be proven at trial.

       75.     This is not the first time Chobani has been found to have engaged in false

advertising, and accordingly the foregoing actions of Chobani constitute a knowing and willful

violation of N.Y° Gen. Bus. Law Sec. 349.

                                    PRAYER FOR RELIEF

       WHEREFORE,Plaintiff demands judgment against Chobani as follows:

       1.      For an Order and Judgment which:

               a.      Temporarily, preliminarily and permanently enjoins Chobani its officers,

                       agents, servants, employees, representatives, parents, subsidiaries,

                       affiliates, divisions, successors, and assigns, and all other persons in active

                       concert or participation with any ofthem,from further disseminating the

                       false and deceptive advertising claims described herein in any form or

                       medium, including, but not limited to, any packaging, point of sale

                       materials, website pages, social media, or any other medium containing

                       the false and deceptive advertising claims;

               b.      Requires Chobani to withdraw and/or retrieve all offending advertising

                       materials, including the labeling on the packaging for the Products, from

                       the marketplace; and




                                                 zl
 Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 22 of 23




     c.     Requires Chobani to disseminate among consumers corrective advertising

            to dispel the false and deceptive messages contained in the subject

            advet-tising.

2.   For an order directing Chobani to account for, and to pay over to Plaintiff, all

     gains, profits and advantages derived by Chobani from the above-described

     wrongful acts;

3.   For an award of monetary damages sustained by Plaintiff as a result of Chobani's

     unlawful conduct, in an amount not yet known, but to be proved at trial;

4.   For an order multiplying or otherwise enhancing any award under 2 and 3 above

     because of Chobani's willful and deliberate wrongdoing described herein;

5.   For an award of punitive damages resulting from Chobani's state law violations in

     an amount to be proved at trial;

6.   For an award of costs of this action and its reasonable attorneys' fees incuz-red

     herein by Plaintiff as authorized by law; and

7.   For an award of such other and further relief as this Count deems just and proper.




                                        22
        Case 1:18-cv-11702-CM Document 1 Filed 12/14/18 Page 23 of 23




                                DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so-triable.

Dated: December 14, 2018                     Respectfully submitted,

                                             VENABLE LLP




                                             Ma~~ella ~,allard      ~~
                                                              the
                                             1270 Avenue of .Americas
                                             New York, NY 10020
                                             Tel: 212.370.5500
                                             Fax: 212.370.5100
                                             mballard~cr~,venable.com
                                                  —and—
                                             Angel A. Garganta(*pro hac vice pending)
                                             VENABLE LLP
                                             101 California Street Ste. 3800
                                             San Francisco, CA 94111
                                             a~arganta~,venable.COIN

                                             Nicholas M. DePalma (~pf°o hac vice pending)
                                             VENABLE LLP
                                             SO10 Towers Crescent Drive
                                             Tv~nn~, VA X7.1 R~
                                             ndepalma(a~venable.com


                                             Attof~neysfoj^ Plaintiff




                                                23
